DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 22, 2020.  Claims 1-20 are pending.  Claims 1, 16 and 20 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 22, 2020 and November 2, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No.  to Davoodi et al. (hereinafter “Davoodi”).
Claims 1-7, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davoodi.
With respect to independent claim 1, Davoodi discloses deploying a plurality of autonomous buoys under or on the surface of the body of water (see paragraph [0081]: A global controller, which can be a pre-defined buoy, a buoy selected by the network according to a set of rules, or a non-buoy vehicle or satellite, can be in charge of controlling the optimum distribution of groups of buoys for all sub regions.); and 
scattering the plurality of autonomous buoys to form a mesh communication network (see paragraph [0009]: the buoys, which have peer-to-peer communication with each other, might decide to share tasks in order to optimize the performance of the system (e.g., covering an area of interest with the resolution given by the stakeholders), or to save the available resources of the system such as the power (for example not all neighboring buoys would repeat the same exact list of tasks when they are within a spatial resolution defined by the stakeholders).) .  
With respect to dependent claim 2, Davoodi discloses further comprising establishing a communication link between the mesh communication network and a flying boat (see paragraph [0073]: They can have a peer-to-peer RF and acoustic communication with the other buoys on the surface and in deep sea underwater. The buoys could also have communication with the orbiter and the ships, airplanes, and submarines missioned in the area.). 
With respect to dependent claim 3, Davoodi discloses wherein the communication link is a radio frequency link (see paragraph [0031]:  wired communication, for example through optical fiber or a radio frequency (RF) wire, may be carried out between the TUV and the buoy.).  
With respect to dependent claim 4, Davoodi discloses wherein the plurality of autonomous buoys is configured to detect an obstacle floating on or beneath the surface of the body of water (see paragraph [0052]:  The buoys can be used to detect and localize any oil and gas, or any other pollutant leakage or spills in mid-water or on the surface.).  
With respect to dependent claims 5 and 17, Davoodi discloses wherein each of the plurality of autonomous buoys includes an accelerometer configured to detect a wave motion (see paragraphs [0026] and [0123]:  the velocity of nonlinear balance flotsam (for example, a floating buoy), can be calculate as follows. The air, wind, drag can be calculated as: . . . Therefore, if an inertial navigation system (INS) comprised of motion sensors (accelerometers) and rotation sensors (gyroscopes) are employed, the location of the tethered underwater-vehicle (104) under the water can be determined using the known techniques of the art.).  
With respect to dependent claims 6 and 18, Davoodi discloses wherein each of the plurality of autonomous buoys includes a first sensor configured to detect a current velocity and a current direction (see paragraphs [0026] and [0027]:  the velocity of nonlinear balance flotsam (for example, a floating buoy), can be calculate as follows. The air, wind, drag can be calculated as:  F a=½C da P a A a |V a −V flotsam|(V a −V flotsam) while the water drag can be calculated as: F W=½C dw P w A w |V a −V flotsam|(V a −V flotsam); where F is the drag, Cda=Cdw is the drag coefficient (a function of Reynolds number and shape of the flotsam, 0.47 for sphere), Pa is the air density, Pw is the sea-water density, Aa is the dry portion area of the flotsam influenced by the wind drag, Aw is the wet portion area of the flotsam influenced by the water drag, Va is the velocity vector of the wind related to the flotsam, and Vw is the velocity of the current and waves (water) related to the flotsam.  Under the assumption that when the buoy has been moving in steady state, interacting with the wind and the oceanic current drags.).  
With respect to dependent claims 7 and 19, Davoodi discloses wherein each of the plurality of autonomous buoys includes a second sensor configured to detect a water depth or a range to an obstacle (see paragraph [0051]: When the acoustic signal is received by three different buoys on the surface and having access to the satellites and the global clock, the buoys can be able to perform synchronization and triangulation and determine the exact location of TUVs, other underwater and floating assets (e.g. other buoys, instruments, wellheads, structures, instruments, submarines, etc.), and incidents (e.g. pipe leakages, spillages, hydrographic or oceanographic information, etc.).).  
With respect to dependent claim 12, Davoodi discloses wherein the scattering of the plurality of autonomous buoys comprises activating a propulsor on each of the plurality of autonomous buoys (see paragraph [0017]:  The buoys and TUVs may have a means of propulsion. Some examples of means of propulsion include any type of nautical engine used in submarines or ships, for example propulsions based on jetting (water streams), buoyancy engines, paddles, propellers, or impellers. In some embodiments, the mode of propulsion may be inspired by animals, for example jellyfish style propulsion, where water is pushed backwards by a mechanical action of sections of the buoy/TUV. The buoys and TUVs can also include steering mechanisms, such as wings, rudders, or deformable surfaces.).  
With respect to independent claim 16, Davoodi discloses a housing (see paragraphs [0111] and [0112]:  FIGS. 1A-1C illustrate an example of a buoy (100) with one or more TUVs (104). The controllable buoy (100) can be of any shape, in this embodiment spherical. The buoy (100) can be sized appropriately for the use, for example 1 to 3 meter.  There is a cavity (108) inside the buoy (100) which can be filled with air.); 
a propulsor configured to propel the housing on or beneath the surface of the body of water (see paragraph [0017]:  The buoys and TUVs may have a means of propulsion. Some examples of means of propulsion include any type of nautical engine used in submarines or ships, for example propulsions based on jetting (water streams), buoyancy engines, paddles, propellers, or impellers. In some embodiments, the mode of propulsion may be inspired by animals, for example jellyfish style propulsion, where water is pushed backwards by a mechanical action of sections of the buoy/TUV. The buoys and TUVs can also include steering mechanisms, such as wings, rudders, or deformable surfaces.); 
a first transceiver configured to transmit and receive data, to and from, respectively, a second autonomous buoy (see paragraph [0054]: The buoys can, for example, use all the state of art electronics, software, methods, and materials such as communication transceivers and techniques.  The ascending buoy can exchange acoustic signals with the buoys in the range of its proximity while ascending, in order to gather information regarding their location, the topology and the health status (e.g. if the signal transceivers work fine, available power, etc.); and 
a second transceiver configured to send and receive data, to and from, respectively, a flying boat (see paragraph [0073]:  They can have a peer-to-peer RF and acoustic communication with the other buoys on the surface and in deep sea underwater. The buoys could also have communication with the orbiter and the ships, airplanes, and submarines missioned in the area.).  

Allowable Subject Matter
Claims 8-11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661